Citation Nr: 1646302	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  15-35 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1959 to October 1961.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by a Department of Veteran Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Neither the February 2015 VA examination nor the December 2014 private examination support a rating increase for bilateral hearing loss.  However, a June 2015 VA cochlear implant evaluation summary appears to support a higher rating.  Specifically, the audiological test data reported on the first page shows the Veteran has a puretone threshold average of 95 dB in the right ear and 47 dB in the left ear and a speech discrimination score of 4% in the right ear and 48% in the left ear, which suggests that an increased rating is warranted.  Unfortunately, the underlying audiogram is not available in the record before the Board.  Remand is required to acquire the June 2015 audiogram associated with the record.  (VA treatment records are constructively of record.)

Additionally, in the February 2015 VA examination, the examiner recorded a puretone average around 53 dB in the left ear, but then also reported a 100% score for speech recognition, without explaining what appears to be an internal inconsistency.  Remand is required for a new examination and opinion that (1) address the speech recognition score in light of the hearing impairment indicated by the puretone threshold average and (2) address the June 2015 VA cochlear implant evaluation audiogram (once it has been obtained for the record).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain for the record copies of the complete clinical records of all VA treatment the Veteran has received for hearing loss (i.e., update the records of his VA treatment to the present time), to specifically include the audiogram associated with the June 2015 Cochlear Implant Evaluation.

2. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his hearing loss (that is, records of which are not already associated with the claims file or established to be unavailable), and to provide all releases necessary for VA to obtain the complete clinical records of all such treatment or evaluation.  With his cooperation (by providing releases) the RO should obtain for the record complete clinical records of all such evaluations and treatment.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received. 

3. Thereafter, the AOJ should arrange for a VA audiological examination by a state-licensed audiologist to assess the current severity of the Veteran's hearing loss.  The record must be reviewed by the examiner in conjunction with the examination.  In addition to reporting the audiometry findings, the examiner should elicit from the Veteran information as to how his hearing loss affects his daily living and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with the level of hearing loss objectively shown).  Finally, the examiner is also asked to comment on the findings of the February 2015 VA examination of 53 dB average and 100% speech recognition in the left ear and to reconcile any conflict between the June 2015 VA cochlear implant evaluation and the examinations of record.  

4. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




